FILED
                            LNOT FOR PUBLICATION                             FEB 15 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

JANET L. MORA,                                   No. 08-56018

               Petitioner - Appellant,           D.C. No. CV-07-05519-MMM-
                                                 AGR
  v.

MARY LATTIMORE, Warden,
                                                 MEMORANDUM *
               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                    Margaret M. Morrow, District Judge, Presiding

                            Submitted December 14, 2010 *

Before:        SKOPIL, FARRIS, and LEAVY, Circuit Judges.

       California state prisoner Janet Mora appeals from the district court’s

judgment dismissing her 28 U.S.C. § 2254 petition as untimely filed. We have

jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Mora contends she is entitled to equitable tolling of AEDPA’s one-year

limitation period. This contention lacks merit. Even assuming the statute of

limitations began to run when Mora first learned that counsel had not filed an

appeal, her petition remains untimely. Equitable tolling is not warranted because

Mora failed to show she exercised diligence in pursuing relief or that extraordinary

circumstances prevented the timely filing of her § 2254 petition. See Holland v.

Florida, 130 S.Ct. 2549, 2562 (2010); Pace v. DiGuglielmo, 544 U.S. 408, 418

(2005); Miranda v. Castro, 292 F.3d 1063, 1066-67 (9th Cir. 2002).

      We decline to consider the uncertified issue raised in Mora’s brief as she has

not made a “substantial showing of the denial of a constitutional right.” See 28

U.S.C. § 2253(c)(2); see also Slack v. McDaniel, 529 U.S. 473, 483-84 (2000);

Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir. 1999) (per curiam).1

      AFFIRMED.




      1
         Mora’s unopposed request for judicial notice is GRANTED in part. The
court takes judicial notice of the trial court’s minute order of July 29, 2005 and
Mora’s Motion for Production of Transcripts filed September 14, 2006.

                                          2